Exhibit 10.2

February 14, 2007

Branch Banking and Trust Company of South Carolina

P.O. Box 408

301 Main Street

Greenville, South Carolina 29602

Attention: Barry Maness

 

  Re: Amended and Restated Credit Agreement dated as of July 16, 2004 by and
among ScanSource, Inc. and Netpoint International, Inc., as U.S. Borrowers,
ScanSource Europe Limited and ScanSource UK Limited, as Non-U.S. Borrowers, the
Initial Guarantors listed therein, Branch Banking and Trust Company of South
Carolina, as Administrative Agent, Wachovia Bank, National Association, as
Syndication Agent, BB&T Capital Markets and Wachovia Bank, National Association,
as Arrangers, and the Banks parties thereto, as amended (the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings given in the Credit Agreement.

Ladies and Gentlemen:

On October 26, 2006, the Company issued a press release announcing its financial
results for the first quarter ended September 30, 2006. On January 25, 2007, the
Company issued a press release announcing its financial results for the second
quarter ended December 31, 2006. Copies of the press releases are available
through the Company’s website at www.scansource.com. The financial results set
forth in the October 26, 2006 press release and the January 25, 2007 press
release are referred to herein collectively as the “Qualified Financial
Results”.

As previously announced, the Company’s Board of Directors appointed a Special
Committee, consisting entirely of independent directors, to conduct a review of
the Company’s stock option grant practices and related accounting issues from
the time of its initial public offering in 1994 to the present. On January 19,
2007 the Company filed a current report on Form 8K with the SEC to announce the
findings of its Committee of the Board of Directors of the Company’s historical
stock option grant practices. The Special Committee recommended that management
determine the impact on the Company’s accounting for the option grants
referenced in the findings and make appropriate adjustments and required
disclosures. In that regard, the Company’s review of accounting issues raised by
the findings is ongoing (the “Accounting Review”). The Qualified Financial
Results included in the press releases do not reflect adjustments, if any, that
may be required as a result of the Accounting Review. Pursuant to a



--------------------------------------------------------------------------------

letter dated November 7, 2006, the Borrower and Guarantors requested and
obtained a waiver (the “November Waiver”) until February 15, 2007 relative to
the delivery of the financial information, calculations and certifications
required by Section 5.01(b) and Section 5.01(c) of the Credit Agreement (the
“Non-Qualified November Deliverables”).

The Borrower and Guarantors may not be able to deliver the financial
information, calculations and certifications required by Sections 5.01(b) and
Section 5.01(c) of the Credit Agreement in respect of the Fiscal Quarters ending
September 30, 2006 and December 31, 2006 prior to February 15, 2007.
Accordingly, the Borrowers and Guarantors request that the Administrative Agent
seek the consent of the Banks to the following: (1) that any Default or Event of
Default arising from the Qualified Financial Results being subject to the
impact, if any, of the pending Accounting Review shall not constitute a Default
or Event of Default under the Credit Agreement so long as (i) the information
and documentation required by Section 5.01(b) and Section 5.01(c) of the Credit
Agreement (containing the qualifications required therein without qualification
to the pending Accounting Review or otherwise) in respect of the Fiscal Quarters
ending September 30, 2006 and December 31, 2006 are delivered on or before
May 15, 2007 (the “Section 5.01 Waiver”); and (2) that the Applicable Margin and
Applicable Non-Utilization Fee Rate shall be determined based upon the ratio of
Consolidated Funded Debt to Consolidated EBITDA calculated on the basis of the
Qualified Financial Results (in respect of the applicable Fiscal Quarter);
provided that if, as a result of the Accounting Review, any adjustments to the
information set forth in the Qualified Financial Results shall be necessary and
if as a result thereof the Applicable Margin and the Applicable Non-Utilization
Fee Rate for the Fiscal Quarters ending September 30, 2006 or December 31, 2006
(as determined based upon the Qualified Financial Results) shall be different
from the Applicable Margin and the Applicable Non-Utilization Fee Rate for such
applicable period determined after making the adjustments, if any, required by
the Accounting Review, such redetermined Applicable Margin and Applicable
Non-Utilization Fee Rate shall be effective retroactive to the Rate
Determination Date for the applicable Fiscal Quarter (i.e., the Fiscal Quarter
ending September 30, 2006 or December 31, 2006, as the case may be) and the
Borrowers, the Administrative Agent and the Banks as applicable shall within ten
days of such redetermination make a payment (in the case of amounts owing by the
Borrowers to the Banks), or provide a credit applicable to future amounts
payable by the Borrowers thereunder (in the case of amounts owing by the Banks
to the Borrowers) equal to the difference between the interest, letter of credit
fees, unused fees and other fees actually paid under the Credit Agreement and
the interest, letter of credit fees, unused fees and other fees that would have
been paid under the Credit Agreement had the Applicable Margin and the
Applicable Non-Utilization Fee Rate as originally determined based upon the
Qualified Financial Results been equal to the Applicable Margin and the
Applicable Non-Utilization Fee Rate as redetermined after giving effect to the
adjustments, if any, resulting from the Accounting Review. In the event the
information and documentation required by Section 5.01(b) and Section 5.01(c) of
the Credit Agreement (containing the qualifications required therein without
qualification to the pending Accounting Review or otherwise) in respect of the
Fiscal Quarters ending September 30, 2006 and December 31, 2006 are not
delivered on or before May 15, 2007, an Event of Default shall be deemed to have
occurred under the Credit Agreement effective as of May 15, 2007.

 

2



--------------------------------------------------------------------------------

On February 15, 2007 the Borrowers and Guarantors shall pay to the
Administrative Agent for the account of the Banks a waiver fee equal to
$15,000.00. The Borrowers and Guarantors hereby agree to pay all expenses of the
Administrative Agent including reasonable fees and disbursements of special
counsel for the Administrative Agent in connection with the preparation of this
letter agreement and any other documentation contemplated hereby.

The Borrowers and Guarantors represent and warrant that, after giving effect to
this consent and letter agreement, the Borrowers and Guarantors are in
compliance with all of the terms and conditions of the Credit Agreement and the
other Loan Documents and no Default or Event of Default exists thereunder.

This waiver is limited to the Default and Event of Default caused solely by the
Qualified November Deliverables being subject to the impact, if any, of the
pending review by the Special Committee. The Administrative Agent and each Bank
expressly reserves all of its respective rights and remedies with respect to any
other present or any future Default or Event of Default arising under the Credit
Agreement or any of the Loan Documents (including without limitation any Default
or Event of Default that may arise as a result of any adjustments to the
Qualified November Deliverables resulting from the review by the Special
Committee). The Banks’ consent as herein requested shall not constitute (a) a
future waiver of, or affect or diminish in any way, any of the Banks’ rights
under the Credit Agreement or the other Loan Documents, (b) an amendment,
modification or alteration of the Credit Agreement or the other Loan Documents,
and (c) a course of dealing or a waiver of the Banks’ right to withhold its
consent for any similar request in the future.

IN WITNESS WHEREOF, the parties hereto have caused this waiver to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

 

Very truly yours,

 

SCANSOURCE, INC.

By:   /s/ Richard P. Cleys                            (SEAL) Name:   Richard P.
Cleys Title:   VP and Chief Financial Officer

 

 

 

NETPOINT INTERNATIONAL, INC. By:   /s/ Linda B.
Davis                            (SEAL) Name:   Linda B. Davis Title:   VP and
Treasurer

 

3



--------------------------------------------------------------------------------

 

4100 QUEST, LLC By:   ScanSource, Inc., its sole member

 

 

  By:   /s/ Richard P. Cleys                      (SEAL)   Name:   Richard P.
Cleys   Title:   VP and Chief Financial Officer

 

 

PARTNER SERVICES, INC. By:   /s/ Linda B.
Davis                            (SEAL) Name:   Linda B. Davis Title:   VP and
Treasurer

 

 

SCANSOURCE EUROPE LIMITED By:   /s/ Linda B.
Davis                            (SEAL) Name:   Linda B. Davis Title:   Director

 

 

 

SCANSOURCE UK LIMITED By:   /s/ Linda B. Davis                            (SEAL)
Name:   Linda B. Davis Title:   Director

 

 

 

4



--------------------------------------------------------------------------------

CONSENT

Re: Amended and Restated Credit Agreement dated as of July 16, 2004 by and among
ScanSource, Inc. and Netpoint International, Inc., as U.S. Borrowers, ScanSource
Europe Limited and ScanSource UK Limited, as Non-U.S. Borrowers, the Initial
Guarantors listed therein, Branch Banking and Trust Company of South Carolina,
as Administrative Agent, Wachovia Bank, National Association, as Syndication
Agent and an Other Currency Lender, BB&T Capital Markets and Wachovia Bank,
National Association, as Arrangers, and the Banks parties thereto, as amended
(the “Credit Agreement”). Capitalized terms used but not defined herein shall
have the meanings given in the Credit Agreement.

The undersigned Banks consent to the Section 5.01 Waiver (as defined in the
attached letter) and the other matters set forth in the letter from the
Borrowers and Guarantors to the Administrative Agent dated as of February 14,
2007 and attached hereto.

 

 

BRANCH BANKING AND TRUST COMPANY OF SOUTH CAROLINA, as Administrative Agent,
U.S. Dollar Issuing Bank, Other Currency Issuing Bank and as a Bank By:   /s/
Barry Maness                                (SEAL) Name:   Barry Maness Title:  
Senior Vice President

:

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as an Other Currency Lender, Other Currency
Issuing Bank and a Bank, By:   /s/ Lee R.
Gray                                  (SEAL) Name:   Lee R. Gray Title:   Senior
Vice President

:

 

 

FIFTH THIRD BANK By:   /s/ Jennifer Schwartz                            (SEAL)
Name:   Jennifer Schwartz Title:   AVP

 

 

5



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION By:   /s/ Rotcher
Watkins                            (SEAL) Name:   Rotcher Watkins Title:  
Senior Vice President

 

 

 

CAPITAL ONE, N.A. By:   /s/ Kristine Sinon                              (SEAL)
Name:   Kristine Sinon Title:   AVP / Portfolio Manager

 

6